DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Claims 1-5, 8-22, 45-46 are pending. Claim 46 has been added in amendments filed 7/9/2021.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-22 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al., Free Radical Biology and Medicine, 2016;100:153-163, US 2004/0224995 (‘995) in view of US 8,003,665 (‘665) and Motani et al., J Mol Biol, 2009;386:1301-1311.
Corona et al. teaches the use of PPAR-gamma agonist as effective in controlling Huntington Disease and providing protection against mitochrondrial damage and oxidative stress of the disease. 
‘995 teaches the use of PPAR gamma agonists in neuronal protection and treating neurodegenerative diseases such as Huntington’s disease (see abstract and [0010] for example).
Corona et al. does not expressly teach the use of the instant compound of formula (I). Corona et al. does not expressly teach the dosage and the effects after the administration of the compound of formula (I).
‘665 teaches the herein claimed compound as PPAR-gamma agonist, which is effective in treating PPAR-gamma associated disorder (see col. 9, line 40-58; col. 14, lines 34-63). ‘665 teaches the dosage of the compounds therein as 0.05-10mg/kg/day (see col. 15, lines 25-30). 
Motani et al. teaches effects of INT-131 [the herein claimed compound of formula (I)] in affect insulin, weight loss, adiponectin levels. INT-131 increase the adiponectin levels by about 25-fold (see page 1307, Fig. 5(b) for example). 
It would have been obvious for one of ordinary skill in the art to employ INT-131, in the herein claimed dosage and dosing regimen, in a method of treating Huntington Disease.
One of ordinary skill in the art would have been motivated to employ INT-131, in the herein claimed dosage and dosing regimen, in a method of treating Huntington Disease.  Since PPAR-gamma agonists is known to be effective in treating Huntington Disease, employing any known PPAR-gamma agonist, including INT-131, would be reasonably expected to be effective. Furthermore, the optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the dosage taught in the cited prior art overlaps that recited in the claims, a case of prima facie obviousness exists.
In addition, the herein claimed effects after the administration of INT-131 would be considered inevitable since the properties and mechanism of action are intrinsic characteristic of the herein claimed compound.  “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” (MPEP § 2112(I)). 
The cited prior art are silent with regard to the additional agent being administered. Therefore, the patients are considered to be not taking any other additional agents in the method of treating Huntington’s disease.
Response to Arguments
Applicant's arguments filed 7/9/2021 averring the cited prior art’s failure to provide motivation to employ PPAR gamma agonists to treat Huntington’s disease, have been fully considered but they are not persuasive. Specifically, applicant argues that the structural diversity of PPAR gamma agonists would discourage one of ordinary skill in the art to employ another structural diverse INT-131, in the method of treating Huntington disease.  The examiner notes that according .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, taking the references as a whole, the cited prior art suggests the herein claimed method of treating Huntington’s disease by using any PPAR gamma agonists, including INT-131.
  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627